Citation Nr: 0528390	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  04-12 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 1943 rating decision that denied service connection 
for a deformity of the left upper extremity. 

2.  Entitlement to an effective date earlier than October 17, 
1996 for the grant of service connection for a left shoulder 
disorder involving dislocation and arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 22, 1943, until 
July 29, 1943.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed September 1943 rating decision denied the 
veteran's claim of entitlement to service connection for a 
deformity of the left upper extremity, to include the 
shoulder. 

3.  The September 1943 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision. 

4.  On October 17, 1996, the RO received the veteran's claim 
of entitlement to service connection for residuals of a left 
shoulder injury. 

5.  In a March 2003 decision, the Board granted service 
connection for a left shoulder disorder.  

7.  A March 2003 rating decision effectuated the Board's 
decision and assigned a 30 percent disability rating for 
dislocation of the left shoulder with arthritis, effective 
October 17, 1996. 


CONCLUSIONS OF LAW

1.  The September 1943 rating decision that denied service 
connection for a deformity of the left upper extremity, to 
include the shoulder, did not contain clear and unmistakable 
error.  38 C.F.R. § 3.105 (2004).

2.  The criteria for an effective date prior to October 17, 
1996, for the grant of service connection for a left shoulder 
disorder involving dislocation and arthritis have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an effective date 
prior to October 17, 1996, for the grant of service 
connection for a left shoulder disorder involving dislocation 
and arthritis.  In particular, he claims that a September 
1943 rating decision which denied service connection for a 
deformity of the left upper extremity, to include the 
shoulder, should be revised on the basis of clear and 
unmistakable error (CUE).  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in March 2003 and October 2003, a letter by the RO dated in 
December 2003, as well as a statement of the case (SOC) 
issued in April 2004.  As a whole, these documents satisfy 
the notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  The RO's letter also 
provided the veteran with information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that VA complied with its revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

The Board notes further, that in this case, the issue on 
appeal arises from a notice of disagreement as to the initial 
rating assigned for the newly service-connected left shoulder 
disability.  Accordingly, the issue on appeal represents a 
"downstream" issue as described in VAOPGCPREC 8-2003 
(December 22, 2003), a precedent opinion of VA's General 
Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004)).  The opinion states 
that if, in response to notice of its decision on a claim for 
which VA has already given the 38 U.S.C. § 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 38 
U.S.C. § 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  With regard to the instant case, the 
Board found in its March 2003 decision that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for service connection for a left shoulder disability, and as 
such, the issue currently on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).  
Further, as to the CUE issue, the Court has held that the 
provisions of the VCAA do not apply to a claim based on a 
previous final decision having been the result of clear and 
unmistakable error.  See Livesay v. Principi, 15 Vet. App. 
165, 174 (2001) (en banc).  The Court found that an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay, 
15 Vet. App. at 178.  As such, an allegation of CUE does not 
actually represent a "claim" but rather is a collateral 
attack on a final decision.  The Board therefore finds that 
although VCAA compliant notification was provided to the 
veteran, the provisions of the VCAA, and its implementing 
regulations, are not applicable to the adjudication of the 
issue of entitlement to an effective date prior to October 
17, 1996 for a grant of service connection for a left 
shoulder disability on the basis of CUE in the prior 
September 1943 rating decision.

Finally, as to the earlier effective issue, the VA must also 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  This requirement has been met.  There 
does not appear to be any outstanding medical records that 
are relevant to this appeal which could be construed as an 
informal claim concerning either issue on appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his former representative.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  Clear and Unmistakable Error

The veteran claims that a September 1943 rating decision that 
denied service connection for a deformity of the left upper 
extremity, to include the shoulder, contains CUE.  The 
veteran testified as a June 2005 personal hearing that the 
evidence clearly establishes that he incurred a left shoulder 
disability while on active duty in 1943.  

In August 1943, the veteran filed a claim seeking service 
connection for a left shoulder disorder.  In a September 1943 
rating decision, the RO denied service connection for a 
deformity of the left upper extremity, to include the 
shoulder, on the basis that this disability existed prior to 
service and was not aggravated by service.  In a September 
1943 letter, the veteran was notified of that decision, the 
bases for the decision, and of his right to appeal.  However, 
that decision was not appealed and became final.  See 
38 U.S.C.A § 7105(d) (West 2002).  Therefore, the September 
1943 decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  See 38 U.S.C.A.  §§ 
5108, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2004); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Pursuant to 38 C.F.R. § 3.104(a) (2005), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error.  See Id.; Damrel v. Brown, 
6 Vet. App. 242, 245-246 (1994). "[I]t is a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993) (emphasis in the original).  The failure to 
fulfill the duty to assist cannot constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the September 1943 
rating decision.  38 C.F.R. § 3.105.  At the time of that 
decision, VA law and regulation provided that payment of 
disability compensation or pension is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service within the dates prescribed under each Act and 
under Public, No. 344, 74th Congress, provided that such 
incurrence or aggravation is not the result of misconduct of 
the veteran.  38 U.S.C., Sup., § 704a, 724; 38 C.F.R. 
§ 2.1077 (1938). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service.  The 
presumption of soundness at enlistment may be rebutted upon 
the basis of evidence or medical judgment sufficient to 
warrant a finding that the injury or disease existed prior to 
acceptance and enrollment.  38 U.S.C.A. § 701; 38 C.F.R. 
§ 2.1078 (1938).  The presumption of soundness is for 
application except in cases where the evidence clearly and 
unmistakable discloses that the disease, injury, or 
disability had its inception before the period of active 
military or naval service.  Where clear and unmistakable 
evidence shows that a disability had its inception before the 
period of active service, service connection on the ground of 
aggravation will be conceded in case there is any increase in 
the disability resulting from the disease or injury 
manifested on the record during active service.  38 U.S.C. 
§ 471, 471a; 38 C.F.R. § 2.1079 (1938).

The evidence of record at the time of the September 1943 
rating decision included the veteran's service medical 
records, including a certificate of disability for discharge 
reporting an upper left extremity deformity manifested by the 
left arm being shorter than the right for as long as could be 
remembered (soldier's statement).  The certificate concluded 
that the disability existed prior to induction and was not 
aggravated by the military service.  There was also a 
consultation request and report dated June 1, 1943, showing 
marked muscle atrophy in the left shoulder and arm.  It was 
noted that a mule fell on the veteran's arm six months 
previously.  An induction examination revealed no defects.  
An admission note reflects shortening and weakness of the 
left arm as the chief complaint, and a history of a mule 
falling on the left shoulder in January 1943, with symptoms 
being exaggerated since that time.

After reviewing the foregoing evidence, the RO issued its 
decision in September 1943 denying service connection for a 
deformity of the left upper extremity, to include the 
shoulder.  The RO noted the following:

The history included in part on the veteran's claim 
form 526 indicates that the disability did existed 
[sic] prior to induction.  The Board of Medical 
Officers held that the disability existed prior to 
induction and was not aggravated by service.  The 
nature of the disability and the absence of any 
record of trauma together with the history 
establishes conclusively that this veteran's 
disability was not incurred in or aggravated by his 
brief period in service.  This Board concurs in the 
decision by the Board of Medical Officers. 

The veteran's central argument in support of his CUE claim is 
that service connection for a left shoulder disorder was 
eventually granted by the Board in March 2003; accordingly, 
service connection should have been established back in 
September 1943.  The Board finds that his argument has no 
merit, as a determination concerning CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  See Russell, 3 Vet. App. at 313-314; see also 
Porter v. Brown, 5 Vet. App. 233, 235-236 (1993) (holding 
that subsequently developed evidence is not applicable to a 
claim of clear and unmistakable error).  The Board's March 
2003 decision to grant service connection for a left shoulder 
disorder was issued after new and material evidence had been 
submitted, namely two medical opinions dated in November 2002 
and December 2002 that the veteran's left shoulder disorder 
was related to the veteran's service.  The Board emphasizes 
that these opinions did not exist at the time of the 
September 1943 decision; thus, they may not be considered in 
the calculus of whether CUE was then present.  Fugo, supra. 

The Board also notes that the veteran appears to be 
disagreeing with how the evidence was evaluated by the RO in 
September 1943, which can never form the basis of a finding 
of CUE.  The Court has held that, "In order for there to be a 
valid claim of [CUE], . . . [t]he claimant, in short, must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell, 3 Vet. App. at 313-14; see 
also Eddy, 9 Vet. App. at 54. (holding that an asserted 
failure to evaluate and interpret correctly the evidence is 
not clear and unmistakable error. 

Lastly, the veteran has apparently challenged the finality of 
the September 1943 rating decision.  At his June 2005 
hearing, the veteran testified that he had never received a 
copy of the September 1943 decision or his appellate rights.  
This argument is also without merit, as it contradicts the 
presumption of administrative regularity.  "The presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), [quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926].  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement such as the veteran's, standing alone, 
is not sufficient to rebut the presumption of regularity in 
RO operations.  It is therefore presumed that the veteran was 
properly notified of the September 1943 rating decision. 

Accordingly, the Board finds that the September 1943 rating 
decision was in accordance with acceptable rating judgment.  
In other words, it was not shown in September 1943 that the 
evidence compelled a finding that the veteran had a left 
shoulder disability that was incurred in or aggravated by 
service.  Hence, the appeal is denied.

III.  Earlier Effective Date

The veteran also claims that he is entitled to an effective 
date prior to October 17, 1996 for the grant of service 
connection for a left shoulder disorder on the basis of 
applicable law and regulations pertaining to effective dates.  
For the reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied as a result of initial review 
of determination, and the claimant fails to timely appeal 
that decision by filing a notice of disagreement within the 
one-year period prescribed in 38 U.S.C.A. § 7105(b)(1), that 
decision becomes final and the claim may not thereafter be 
reopened or allowed, except upon the submission of new and 
material evidence.  38 U.S.C.A. §§ 7104(b), 7105(c)).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  Any communication or action indicating 
intent to apply for one or more VA benefits may be considered 
an informal claim.  38 C.F.R. § 3.155.  Such an informal 
claim must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2001); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 

The essential facts in this case are not in dispute.  As 
discussed above, the record shows that the veteran filed his 
initial claim for service connection for a left shoulder 
disorder in August 1943.  That claim was denied by the RO in 
the September 1943 rating decision.  A September 1943 letter 
notified the veteran of that decision and of his appellate 
rights; however, the veteran failed to seek appellate review 
within one year after receiving that letter.  Therefore, that 
determination is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c).

Following that final decision, the RO received a VA Form 21-
526 (Veteran's Application for Compensation or Pension) on 
October 17, 1996, in which he requested service connection 
for a "left shoulder injury - 1943."  In an August 2002 
decision, the Board found that new and material evidence had 
been submitted to reopen the veteran's claim of entitlement 
to service connection for a left shoulder disorder.  After 
developing the record, the Board issued a March 2003 decision 
in which it granted service connection for a left shoulder 
disorder.  The RO effectuated that decision by assigning a 30 
percent evaluation, effective October 17, 1996. 

The veteran argues that the effective date should be the date 
of his initial claim in August 1943.  This argument has been 
considered and rejected by the Court, which held that the 
rule of finality regarding an original claim implies that the 
date of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R.       
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefore' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective date under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim").  Accordingly, 
the veteran is not entitled to an effective date earlier than 
October 17, 1996, the date he filed his claim to reopen.

The Board has thoroughly reviewed the record but finds no 
document between the September 1943 rating decision and the 
October 1996 claim which can be construed as a claim for 
service connection for a left shoulder disorder.  The Board 
has considered the veteran's argument that he attempted to 
file a claim on several occasions during that period but that 
VA personnel prevented him from doing so.  However, the Court 
has held that, "erroneous advice given by a government 
employee cannot be used to [prevent] the government from 
denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) [referring to the rule enunciated in OPM v. Richmond, 
496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990)).  OPM 
held that the payment of Government benefits must be 
authorized by statute; therefore, erroneous advice given by a 
Government employee cannot be used to estop the Government 
from denying benefits. OPM, 496 U.S. at 424].  The statute in 
this case specifically provides that the effective date is 
contingent upon the date of application.  Thus, there is no 
basis for an effective date prior to October 17, 1996.  

The law is clear that the effective date for a claim reopened 
after a final disallowance is the later of the date 
entitlement arose, or the date of receipt of the claim.  
Accordingly, the effective date for service connection for a 
left shoulder disorder was properly determined to be October 
17, 1996.  Hence, the appeal is denied. 

ORDER

The appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


